t c memo united_states tax_court lanny l christensen petitioner v commissioner of internal revenue respondent docket no filed date james g lebloch for petitioner patrick w lucas for respondent memorandum opinion laro judge petitioner petitioned the court under sec_6015 to redetermine respondent’s determination that petitioner is not entitled to relief under sec_66 sec_6013 or sec_6015 for through respondent moves the court to strike for lack of jurisdiction the portion of the petition that seeks relief under sec_66 and to dismiss that portion of this case accordingly we shall grant that motion on our own initiative we also for lack of jurisdiction shall strike the portion of the petition that seeks relief under sec_6013 and dismiss that portion of the case on date petitioner requested from respondent relief under sec_6015 as to each subject year on date respondent informed petitioner that he was not entitled to the requested relief on date petitioner petitioned this court to redetermine whether he was entitled to any relief under sec_6015 or under sec_66 and sec_6013 petitioner resided in irvine california when that petition was filed this court like all federal courts is a court of limited jurisdiction see 165_f3d_572 7th cir 116_tc_284 we acquire our jurisdiction from congress and may exercise jurisdiction over a case only to the extent that congress has authorized us to do so section references are to the applicable versions of the internal_revenue_code sec_6013 was repealed in by the internal_revenue_service restructuring and reform act of publaw_105_206 and e 112_stat_734 see estate of wenner v commissioner supra pincite see also 85_tc_527 while petitioner relies upon sec_6015 in petitioning this court to decide whether he is entitled to any relief under sec_66 we have previously held that sec_6015 does not give us jurisdiction to decide that issue see 120_tc_102 while the court does have jurisdiction to decide a taxpayer’s claim for equitable relief under sec_66 in the setting of a so-called deficiency case commenced under sec_6213 see eg id pincite beck v commissioner tcmemo_2001_198 this proceeding is not such a case petitioner also claims relief under sec_6013 under that section before its repeal a claim in this court for relief from joint liability was an affirmative defense in a deficiency proceeding sec_6013 did not allow the court to grant relief to a taxpayer such as petitioner who filed a so-called stand-alone petition ie a petition not related to a deficiency proceeding see goldin v commissioner tcmemo_2004_129 brown v commissioner tcmemo_2002_187 we lack jurisdiction to grant petitioner relief under sec_6013 for any of the years through and accordingly an order will be issued striking the portions of the petition requesting relief under sec_66 and sec_6013 and dismissing the related portions of this case
